Citation Nr: 0823817	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-29 768	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Canandaigua, New York




THE ISSUE

Entitlement to payment or reimbursement for emergency 
services for a nonservice-connected disability at a non-VA 
facility on January 22, 2006. 




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1998 to December 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision in April 2006 of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Canandaigua, New York.  

The appeal is REMANDED to the Canandaigua VAMC. 


REMAND

In the administrative decision of April 2006, the VAMC denied 
the veteran's claim for payment or reimbursement for 
emergency services for a nonservice-connected disability at a 
non-VA facility on January 22, 2006, under the Veterans 
Millennium Health Care Act, codified at 38 U.S.C.A. § 1725, 
on grounds that the claim was abandoned because the veteran 
failed to return an insurance verification form within 30 
days of the request for the information.  

In the statement of the case, dated in July 2006, the VAMC 
indicated that the request for insurance verification was 
sent to the veteran on March 3, 2006.  The VAMC also 
indicated that in April 2006 the veteran had called and she 
stated that she had not received the request for insurance 
verification. 

In June 2006, the veteran stated that she had not received 
the insurance verification form until June 2006.  

The record contains copies of VA's requests for medical 
records, dated March 3, 2006, sent to the private health-care 
providers.  There is no copy of a request for insurance 
information that was dated and addressed on that date to the 
veteran.  There is an undated and unaddressed request, 
apparently intended for the veteran, requesting that she 
certify insurance information about her claim.  



Although the veteran's statement of nonreceipt by itself does 
not constitute the type of clear evidence needed to rebut the 
presumption that the request was sent, the undated and 
unaddressed request does. 

Accordingly, the case is REMANDED to the VAMC for the 
following action:

1. Obtain a copy of the letter, 
addressed and dated, sent to the 
veteran requesting insurance 
verification. 

If a copy of the letter, addressed and 
dated, can not be produced, send the 
veteran the appropriate request and the 
regulatory time limit for filing the 
document. 38 C.F.R. § 17.1004.

2. Obtain the report of contact, dated 
April 26, 2006, between the veteran and 
the Fee Processing Center, Canandaigua 
VAMC and Fee Processing Center, 400 
Fort Hill Avenue, Canandaigua, NY 
14424. 

3. After the development requested has 
been completed, adjudicate the claim.  
If the benefit sought on appeal remains 
denied, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


